—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered August 18, 1992, inter alia, terminating respondent’s parental rights to the subject child upon a finding of abandonment, unanimously affirmed, without costs.
Petitioner agency established by clear and convincing evidence that respondent had failed to contact the child or the agency for the six month period immediately preceding the filing of the petition, giving rise to a presumption of abandonment that respondent failed to rebut (see, Matter of Anthony M., 195 AD2d 315). Moreover, respondent never established paternity, although advised to do so on several occasions, and gave no indication that he was prepared to accept the responsibility of providing for the child. The court also properly found that termination of parental rights so as to allow for adoption by the foster mother and father was in the best interests of the child (see, Matter of Michael W., 191 AD2d 287, citing Matter of Irene O., 38 NY2d 776). Concur—Carro, J. P., Rosenberger, Ross and Asch, JJ.